Case: 18-11765   Date Filed: 08/13/2018   Page: 1 of 2


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 18-11765
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 2:15-cv-02188-KOB



AUTO-OWNERS INSURANCE COMPANY,

                                           Plaintiff - Counter Defendant
                                           Appellee,

versus

BRIAN MORRIS,
CHERISE MORRIS,

                                           Defendants - Counter Claimants
                                           ThirdParty - Plaintiff - Appellants,

THE PARNELL INSURANCE
AGENCY INC.,

                                            ThirdParty - Defendant.

                     ________________________

              Appeals from the United States District Court
                 for the Northern District of Alabama
                     ________________________

                           (August 13, 2018)
              Case: 18-11765    Date Filed: 08/13/2018   Page: 2 of 2


Before TJOFLAT, WILLIAM PRYOR and HULL, Circuit Judges.

PER CURIAM:

      Brian Morris and Cherise Morris appeal the summary judgement entered in

favor of Auto-Owners Insurance Company in this dispute about insurance

coverage for an accident on May 6, 2014, involving a motorcycle owned by

Cherise Morris. Both Brian and Cherise Morris were riding the motorcycle and

suffered personal injuries in the accident. We conclude that the insurance policy

issued by Auto-Owners to BC Industries LLC excluded coverage for this accident

involving employees of the insured. We affirm based on the reasoning on pages 14

through 16 of the opinion entered by the district court on March 29, 2018.


      AFFIRMED.




                                         2